TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00027-CR


Terrell Maxwell, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
NO. D-1-DC-08-300490, HONORABLE BOB PERKINS, JUDGE PRESIDING


O R D E R
PER CURIAM
		Appellant's brief was first due in this Court on May 13, 2009.  After granting
appellant's third motion for extension of time to file his brief, the deadline was extended to
October 1, 2009.  The deadline has passed, and we have received no brief or further motion
from appellant.
		We ORDER appellant to file his brief no later than December 21, 2009.  No further
extensions will be granted.  If appellant fails to file a brief by the deadline, a hearing before the
district court will be ordered.  See Tex. R. App. P. 38.8(b).
		It is ordered December 9, 2009.

Before Justices Patterson, Puryear and Pemberton
Do Not Publish